Citation Nr: 0312024	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-26 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for the post operative 
residuals of a left shoulder dislocation, currently rated as 
20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1967 to October 
1969.

This appeal came to the Board of Veterans' Appeals (Board) 
from a September 1996 RO rating decision that denied an 
increased evaluation for the left shoulder disability (rated 
20 percent).  In a December 2000 decision, the Board denied 
the appeal.

The veteran appealed the December 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2001 order, the Court granted a May 2001 joint 
motion from the parties to vacate and remand for 
readjudication the December 2000 Board decision.  The case 
was thereafter returned to the Board.

In an October 2001 letter, the Board notified the veteran of 
his right to submit additional evidence and/or argument.  In 
2002, the Board undertook additional development on the issue 
of entitlement to an increased evaluation for the left 
shoulder disability, pursuant to authority under 38 C.F.R. 
§ 19.9(a)(2) (2002).  In 2002 and 2003 additional argument 
and evidence was received, including VA reports of 
examinations of the veteran pursuant to development 
undertaken by the Board.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

In 2002, the Board undertook additional development in this 
case to assist the veteran in the development of his claim.  
The Board's regulation authorizing development of evidence or 
cure of procedural defect by issuance of Veterans Claims 
Assistance Act of 2000 letters was invalidated by Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003).  In light of this decision, the 
Board may no longer consider evidence obtained on its own 
development unless the veteran or representative has waived 
initial consideration of the evidence.  In this case, the 
veteran or his representative has not waived initial 
consideration of the evidence received in 2002 and 2003 by 
the RO.

In view of the above, the case is REMANDED to the RO for 
additional action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should notify the veteran of the evidence 
needed to substantiate his claim, 
including the evidence that he needs to 
submit and the evidence that VA will try 
to obtain.

2.  After the above action and any 
indicated development, the RO should 
review the claim for an increased 
evaluation for the left shoulder 
disability.  This review should consider 
all evidence received since the December 
2000 Board decision.  If action is 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




